IN THE
                         TENTH COURT OF APPEALS



                               No. 10-13-00434-CV

          IN RE REPUBLIC WASTE SERVICES OF TEXAS, LTD.,
                     D/B/A DUNCAN DISPOSAL


                               Original Proceeding



                         MEMORANDUM OPINION


      The petition for writ of mandamus is denied.



                                              REX D. DAVIS
                                              Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
       (Chief Justice Gray dissenting)
Petition denied
Opinion delivered and filed January 9, 2014
[OT06]